DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to organic light emitting diode claims 1-8 in the reply filed on December 2, 2020 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2018 and September 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-10 of U.S. Patent No. 10636991. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims of U.S. Patent 10636991 (hereinafter “991 Patent”)
Explanation of Differences
1
1
Claim 1 of ‘991 Patent encompasses the claimed subject matter with an additional limitation of an electron transport layer and triplet energy relationships that is not claimed in the instant application. Thus, Claim 1 of ‘991 Patent anticipates Claim 1 of ‘149 application.
2
3
Claim 3 of ‘991 Patent encompasses the claimed subject matter
3
4
Claim 4 of ‘991 Patent encompasses the claimed subject matter
4
6
Claim 6 of ‘991 Patent encompasses the claimed subject matter

7
Claim 7 of ‘991 Patent encompasses the claimed subject matter
6
8
Claim 8 of ‘991 Patent encompasses the claimed subject matter
7
9
Claim 9 of ‘991 Patent encompasses the claimed subject matter
8
10
Claim 10 of ‘991 Patent encompasses the claimed subject matter





Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-10 of copending Application No. 16/217,539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of instant application
(hereinafter ‘149 application)
Claims of application No. 16/217,539 (hereinafter ‘539 Application”)
Explanation of Differences
1-3
1
‘539 Application claim 1 encompasses the claimed 

6
‘539 Application claim 6 encompasses the claimed subject matter.
5
7
‘539 Application claim 7 encompasses the claimed subject matter.
6
8
‘539 Application claim 8 encompasses the claimed subject matter.
7
9
‘539 Application claim 9 encompasses the claimed subject matter.
8
10
‘539 Application claim 10 encompasses the claimed subject matter.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

There are typos in the Specification (see para 54-57 of the PGPUB US 20190198791 A1 of the instant application):

[0054]- [0057] : “The electron transport layer (HTL)” which should be “The electron transport layer (ETL)”.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S. 2014/0061601).

Regarding claim 1. An organic light emitting diode (FIG. 1) comprising:
a first electrode (FIG. 1, item 120);
a light emitting stack (FIG. 1, item 130 and 150) disposed on the first electrode (FIG. 1, item 120); and
a second electrode (FIG. 1, item 160) disposed on the light emitting stack (FIG. 1, item 130, 150),

wherein:
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a higher LUMO (Lowest Unoccupied Molecular Orbital) energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a higher HOMO (Highest Occupied Molecular Orbital) energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
(As disclosed in [0047]-[0049] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above),
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
the hole transport layer material ([0025], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA)),has a higher HOMO energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
(as disclosed in [0046] & [0048] of the published specification of the instant application, the hole transport material and the blue host material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above),
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
disclosed in [0046] & [0049] of the published specification of the instant application, the hole transport material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
; and
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a lower singlet energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).
(the HOMO, LUMO and singlet energy are properties of materials. As disclosed in [0048]-[0049, [0056]] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above)
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")

Regarding claim 2. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the blue host material comprises an anthracene-containing compound ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).

Regarding claim 3. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the blue fluorescent dopant material comprises a pyrene amine-containing compound ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene).

Regarding claim 5. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the light emitting stack (FIG. 1, item 130 and 150) consists of a first light emitting stack (FIG. 1, item 130) and at least one additional light emitting stack (FIG. 1, item 150) comprising a second light emitting stack (FIG. 1, item 150) is further 

Regarding claim 6. Kim et al discloses all the limitations of the organic light emitting diode according to claim 5 above.
Kim et al further discloses further comprising:
a charge generation layer (FIG. 1, item 140) interposed between the first light emitting stack (FIG. 1, item 130)  and the second light emitting stack (FIG. 1, item 150).

Regarding claim 7. Kim et al discloses all the limitations of the organic light emitting diode according to claim 6 above.
Kim et al further discloses wherein the charge generation layer (FIG. 1, item 140) comprises an N-type charge generation layer (FIG. 1, item 141) and a P-type charge generation layer (FIG. 1, item 142) (¶ 0027).

Regarding claim 8. Kim et al discloses all the limitations of the organic light emitting diode according to claim 5 above.
Kim et al further discloses wherein the organic light emitting diode is a white organic light emitting diode ([0020], i.e. Referring to FIG. 1, an OLED 100 according to an embodiment of the present invention may be a white OLED including yellow light and blue light) and the additional light emitting stack (FIG. 1, item 150) emits red (R), green (G) or yellow (Y) light (FIG. 1, item 153).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2014/0061601) as applied to claim 1 above, and further in view of Suruga et al (U.S. 20180351101).

Regarding claim 4. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the blue light emitting layer (FIG. 1, item 133) comprises the blue fluorescent dopant material ([0022], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host;   fluorescent blue 
Kim et al fails to explicitly disclose wherein the blue light emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material.
However, Suruga et al teaches wherein the blue light emitting layer ([0050], i.e. 10) The blue light-emitting dopant is a pyrene derivative. 11) The luminous layer contains an anthracene derivative. 12) The luminous layer contains the anthracene derivative as a host material) comprises 1 wt% to 5 wt% of the blue fluorescent dopant material ([0203], i.e. the host material is desirably doped with the phosphorescent luminous material in an amount in a range of 1 to 30%, by weight relative to the whole luminous layer).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the organic light emitting diode as disclosed in Kim et al with the blue light emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material as disclosed by Suruga et al. The use of the host material is desirably doped with the phosphorescent luminous material in an amount in a range of 1 to 30%, by weight relative to the whole luminous layer in Suruga provides for avoiding the concentration quenching (Suruga et al, [0203]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/NILUFA RAHIM/Primary Examiner, Art Unit 2893